Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed June 28, 2022, claims 1, 3, 5-7, 12, 15, and 17 were amended, claims 2, 4, and 16 were cancelled, and new claims 21-23 were presented.
Applicant’s arguments regarding the 35 U.S.C. 102 rejection over U.S. Pub. 2017/0291352 to Ueda have been considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the prior art does not teach or suggest “’the second hoop layers as a whole have a constant thickness in the two edge regions’ while ‘each of the second hoop layers [have] a smaller thickness than the first hoop layer’” (Remarks at p. 8), the examiner disagrees, pointing out that Ueda discloses the subject matter as claimed, as nothing in the claim requires that the second hoop layer occupy the entire region between the first hoop layer and the side parts.
Regarding Applicant’s assertion that “Ueda teaches allegedly second hoop layers that as a whole have a varying thickness in the two edge regions. See, e.g., Ueda, Figure 11” and “Ueda merely discloses that the alleged thickness of the second hoop layers (171) in the edge region of the cylinder part gradually decreases from one end (one end adjacent to the central area of the cylinder part) to the other end” (Remarks at p. 8), the examiner disagrees, pointing out that a single one of the layers L2 of Ueda reads on the second hoop layers as claimed.
Regarding Applicant’s assertion that “The Office Action alleges that the layers L1, L2, L3, …LE together form the claimed second hoop layers. See Office Action dated March 28, 2022, page 3,” (Remarks at p. 8), the examiner points out that a revised interpretation is presented in the rejection below, as necessitated by the amendment.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10, 11, 15, 16, 19, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ueda et al. (U.S. Pub. 2017/0291352).
Regarding claim 1, Ueda discloses a pressure vessel (tank 10, para. [0019]) comprising: a liner (liner 11) comprising a cylinder part (portion 11a, Fig. 10) and side parts (portions 11b, Fig. 10) provided at both ends of the cylinder part (Fig. 10), each side part (portions 11b) having a dome shape (portions 11b are dome shaped, para. [0020]); and a carbon fiber layer (layer 17, Fig. 10) comprising a first hoop layer (layer 17 in center area 172, Fig. 10, para. [0059]) surrounding a part of an outer circumferential surface of the cylinder part (Fig. 10) and second hoop layers (area defined by layer L2 in end area 171, see annotated Fig. 11, Fig. 10, para. [0059]) surrounding other parts of the outer circumferential surface of the cylinder part (end areas 171 are other parts of the cylinder part, Fig. 10), each of the second hoop layers having a smaller thickness (see annotated Fig. 11 below) than the first hoop layer (annotated Fig. 11 below), wherein the first hoop layer (layer 17 in center area 172) surrounds a central region (Fig. 10) of the cylinder part (portion 11a, Fig. 10), and the second hoop layers (area defined by layer L2, see annotated Fig. 11) surround two edge regions (Fig. 10) of the cylinder part (portion 11a, Fig. 10) with the first hoop layer interposed between the second hoop layers (center area 172 is between the second hoop layers, Fig. 10, annotated Fig. 11), wherein the second hoop layers (annotated Fig. 11) as a whole have a constant thickness (annotated Fig. 11) in the two edge regions (Fig. 10, annotated Fig. 11).

    PNG
    media_image1.png
    338
    658
    media_image1.png
    Greyscale

Ueda Annotated Figure 11
Regarding claim 3, Ueda further discloses that the first hoop layer has a first thickness (annotated Fig. 11) and each of the second hoop layers has a second thickness (annotated Fig. 11), and wherein the second thickness (annotated Fig. 11) is 1/2 or less of the first thickness (annotated Fig. 11).
Regarding claim 10, Ueda further discloses the carbon fiber layer comprises a helical layer (helical layer 19, para. [0023]) surrounding an outer surface of the first hoop layer, outer surfaces of the second hoop layers, and outer surfaces of the side parts (helical layer 19 covers outer surfaces of the first hoop layer, second hoop layers, and side parts, see Fig. 1).
Regarding claim 11, Ueda further discloses the first hoop layer (layer 17 in center area 172) comprises: an inner hoop layer (layer L1, Fig. 11) surrounding the outer circumferential surface of the cylinder part (layer L1 extends about center area 172, see Figs. 10-11); and an outer hoop layer (layer L2, Fig. 11) surrounding an outer surface of the inner hoop layer (layer L2 surrounds outer surface of layer L1, Fig. 11).
Regarding claim 15, Ueda discloses a method of manufacturing a pressure vessel (tank 10, para. [0019]), the method comprising: providing a liner (liner 11) comprising a cylinder part (portion 11a, Fig. 10) and side parts (portions 11b, Fig. 10) provided at both ends of the cylinder part (Fig. 10), each side part (portions 11b) having a dome shape (portions 11b are dome shaped, para. [0020]); forming a first hoop layer (layer 17 in center area 172, Fig. 10, para. [0059]) that surrounds a part of an outer circumferential surface of the cylinder part (Fig. 10); and forming second hoop layers (area defined by layer L2 in end area 171, see annotated Fig. 11, Fig. 10, para. [0059]) that surround other parts of the outer circumferential surface of the cylinder part (end areas 171 are other parts of the cylinder part, Fig. 10), each of the second hoop layers having a smaller thickness than the first hoop layer (see annotated Fig. 11 above), the first hoop layer surrounds a central region (Fig. 10) of the cylinder part (portion 11a, Fig. 10); and the second hoop layers (area defined by layer L2, see annotated Fig. 11) surround two edge regions (Fig. 10) of the cylinder part (portion 11a, Fig. 10) with the first hoop layer interposed between the second hoop layers (center area 172 is between end areas 172, Fig. 10), and wherein the second hoop layers (annotated Fig. 11) as a whole have a constant thickness (annotated Fig. 11) in the two edge regions (Fig. 10, annotated Fig. 11).
Regarding claim 19, Ueda further discloses forming a helical layer (helical layer 19, para. [0023]) that surrounds an outer surface of the first hoop layer, outer surfaces of the second hoop layers, and outer surfaces of the side parts (helical layer 19 covers outer surfaces of the first hoop layer, second hoop layers, and side parts, see Fig. 1).
Regarding claim 20, Ueda further discloses forming the first hoop layer (layer 17 in center area 172) comprises: forming an inner hoop layer (layer L1, Fig. 11) that surrounds the outer circumferential surface of the cylinder part (layer L1 extends about center area 172, see Figs. 10-11); and forming an outer hoop layer (layer L2, Fig. 11) that surrounds an outer surface of the inner hoop layer (layer L2 surrounds outer surface of layer L1, Fig. 11); forming the second hoop layers (layer 17 in end areas 172, Fig. 10) comprises: winding a first winding layer (annotated Fig. 11) around the outer circumferential surface of the cylinder part (layer L1 extends about end areas 171, Fig. 10); and winding a second winding layer (annotated Fig. 11) around the outer circumferential surface of the cylinder part (layer L2 extends about end areas 171, Fig. 10) so as to define a same layer as the first winding layer (layers L1, L2 form second hoop layer, annotated Fig. 11); and the inner hoop layer and the first winding layer are formed first (layer L1 is formed first), and then the outer hoop layer and the second winding layer are formed (layer L2 is formed after layer L1, see Fig. 11).
Regarding claim 21, Ueda discloses a pressure vessel (tanks 10, para. [0019]) comprising: a liner (liner 11) comprising a cylinder part (portion 11a, Fig. 10) and side parts (portions 11b, Fig. 10) provided at both ends of the cylinder part (Fig. 10), each side part (portions 11b) having a dome shape (portions 11b are dome shaped, para. [0020]); and a carbon fiber layer (layer 17, Fig. 10) comprising a first hoop layer (layer 17 in center area 172, Fig. 10, para. [0059]) surrounding a central region (center area 172) of an outer circumferential surface of the cylinder part (Fig. 10), a first edge hoop layer (area defined by layer L2 in end area 171, see annotated Fig. 11) surrounding a first edge region (area with layer L2 at right end, Fig. 11) of the outer circumferential surface of the cylinder part (portion 11a, Fig. 10), and a second edge hoop layer (area defined by layer L2 in end area 171, Fig. 10, annotated Fig. 11) surrounding a second edge region (area with layer L2 at left end, Fig. 10) of the outer circumferential surface of the cylinder part (portion 11a, Fig. 10), the second edge region (left) being opposite the first edge region (right) and spaced apart by the central region (center area 172) so that the first hoop layer (layer 17 in center area 172) is interposed between the first and the second edge hoop layers (areas defined by layer L2), wherein the first and the second edge hoop layers (areas defined by layer L2, annotated Fig. 11) have a smaller thickness (second thickness, annotated Fig. 11) than the first hoop layer (first thickness, annotated Fig. 11), and wherein each of the first and the second edge hoop layers (areas defined by layer L2) as a whole have a constant thickness in the first and the second edge regions (areas defined by layer L2, annotated Fig. 11).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 17 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Ueda; additionally and alternatively under 35 U.S.C. 103 as being unpatentable over Ueda.
Regarding claim 5, Ueda discloses the pressure vessel above and further discloses a center of the first hoop layer corresponds to a center of the cylinder part and a length of the first hoop layer (layer 17 in center area 172) is 40% to 60% of a length of the cylinder part (portion 11a, Fig. 10). 
Therefore, the claim is anticipated.
Additionally and in the alternative, to the extent it may be argued that Ueda does not expressly disclose some of the percent values within the claimed range of ratios of lengths, it would have been obvious as explained below.
Ueda teaches that the length of the end areas “may be set to any distance” (para. [0060]) and that the length between each layer (predetermined distance a, Fig. 6) “may be set to any distance” (para. [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure vessel of Ueda to have a length of center area 172 be 40% to 60% of a length of the cylinder part and a length (predetermined distance a) of each of the hoop layers be 20% to 30% of a length of the cylinder part because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 105 USPQ 233; also MPEP 2144.05(II)(A). In the instant application, the Applicant has not disclosed any criticality for the claimed limitation. 
Regarding claim 6, Ueda further discloses a length of each of the second hoop layers (predetermined distance a, para. [0026]) is 20% to 30% of a length of the cylinder part (predetermined distance a may be any distance, para. [0026]). 
Regarding claim 17, Ueda discloses the method above and further discloses a center of the first hoop layer (layer 17 in center area 172, Fig. 10) corresponds to a center of the cylinder part (center area 172 is center of portion 11a in the X direction, Fig. 10), a length of the first hoop layer (layer 17 in center area 172) is 40% to 60% of a length of the cylinder part (portion 11a, Fig. 10), and a length of the second hoop layers (predetermined distance a, para. [0026]) is 20% to 30% of a length of the cylinder part (Fig. 10).
Therefore, the claim is anticipated.
Additionally and in the alternative, to the extent it may be argued that Ueda does not expressly disclose some of the percent values within the claimed range of ratios of lengths, it would have been obvious as explained below.
Ueda teaches that the length of the end areas “may be set to any distance.” (para. [0060]) and that the length between each layer (predetermined distance a, Fig. 6) “may be set to any distance” (para. [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure vessel of Ueda to have a length of center area 172 be 40% to 60% of a length of the cylinder part and a length (predetermined distance a) of each of the second hoop layers be 20% to 30% of a length of the cylinder part because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 105 USPQ 233; also MPEP 2144.05(II)(A). In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Claim Rejections - 35 USC § 103
Claims 7-9, 12-14, 18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Baeumer (WO 2019/206959).
Regarding claims 7 and 22 (similar limitations, different dependency), Ueda discloses the pressure vessel above and further discloses the first hoop layer is provided by winding a carbon fiber composite material (layer 12 is carbon fiber reinforced plastic, para. [0022]) at a first winding angle (winding angle of portion 11a, para. [0023]).
Ueda does not expressly disclose each of the second hoop layers is provided HYU-o6oiUSoi-BK-31-by winding the carbon fiber composite material at a second winding angle different from the first winding angle.
Baeumer teaches a pressure vessel having a layer formed from wound fiber (Abstract). Baeumer teaches that the windings (30) may have different angles relative to the winding axis (axis 16, Figs. 3A-3D). Baeumer teaches that the windings in the center may have a larger angle than the windings closer to the pole caps (Fig. 3A, below). Baeumer further teaches that the particular fiber angles over the container to sufficiently reinforce the pole cap regions while reducing the amount of total material (see attached translation at p. 3, ll. 9-20; p. 6, ll. 7-9).

    PNG
    media_image2.png
    281
    439
    media_image2.png
    Greyscale

Baumer, Annotated Figure 3A
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure vessel of Ueda to have the second winding angle have a different and smaller angle than the first winding angle as taught by Baeumer for the purpose of advantageously reducing the total amount of material while sufficiently reinforcing the vessel as taught by Baeumer (p. 3, ll. 9-20; p. 6, ll. 7-9).
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure vessel of Ueda to have the second winding angle larger than 85° and smaller than 89° in view of Baeumer because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 105 USPQ 233; also MPEP 2144.05(II)(A). In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Regarding claim 8, Ueda as modified by Baeumer already includes the second winding angle is an angle smaller than the first winding angle (Baeumer, Fig. 3A, see reasons for modification above).
Regarding claim 9, Ueda further discloses the first winding angle is 89° to 91° (Ueda at para. [0023]). Ueda as modified by Baeumer includes the second winding angle is larger than 85° and smaller than 89° (see reasons for modification above).
Regarding claim 12, Ueda does not expressly disclose the second hoop layers comprise: a first winding layer wound around the outer circumferential surface of the cylinder part; and HYU-o6oiUSoi-BK-32-a second winding layer wound around the outer circumferential surface of the cylinder part so as to define a same layer as the first winding layer.
Baeumer teaches a pressure vessel having a layer formed from wound fiber (Abstract). Baeumer teaches a winding machine having a band of filaments to be wrapped on the pressure vessel simultaneously (Fig. 9; p. 7, ll. 27-28). The band of filaments includes a first winding layer and a second winding layer (see annotated Fig. 9 below) that are spaced apart and alternate in the longitudinal direction as the pressure vessel is wrapped (see Figs. 3A, 9). Baeumer further teaches this method permits the different angled winding arrangement while using simple components and a simple process (p. 7, ll. 17-22).

    PNG
    media_image3.png
    367
    498
    media_image3.png
    Greyscale

Baeumer Annotated Figure 9
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure vessel of Ueda to have the second hoop layers comprise a first winding layer and a second winding layer wound around the outer circumferential surface of the cylinder part to alternate in a longitudinal direction and define a same layer as taught by Baeumer for the purpose of advantageously providing a simple manufacturing process for applying the reinforcing layer to the pressure vessel as recognized by Baeumer (Fig. 9; p. 7, ll. 17-22).
Regarding claim 13, Ueda as modified by Baeumer already includes the first winding layer and the second winding layer are alternately disposed in a longitudinal direction of the cylinder part (see more details on Baeumer Fig. 9, and reasons for modification above).
Regarding claim 14, Ueda as modified by Baeumer already includes the first winding layer and the second winding layer are spaced apart from each other in the longitudinal direction of the cylinder part (see more details on Baeumer Fig. 9, and reasons for modification above).
Regarding claim 18, Ueda further discloses forming the first hoop layer comprises winding a carbon fiber composite material (layer 12 is carbon fiber reinforced plastic, para. [0022]) at a HYU-o6oiUSo1-BK-33-first winding angle (winding angle of portion 11a, para. [0023]).
Ueda does not expressly disclose forming the second hoop layers comprises winding the carbon fiber composite material at a second winding angle smaller than the first winding angle.
Baeumer teaches a pressure vessel having a layer formed from wound fiber (Abstract). Baeumer teaches that the windings (30) may have different angles relative to the winding axis (axis 16, Figs. 3A-3D). Baeumer teaches that the windings in the center may have a larger angle than the windings closer to the pole caps (Fig. 3A, below). Baeumer further teaches that the particular fiber angles over the container to sufficiently reinforce the pole cap regions while reducing the amount of total material (see attached translation at p. 3, ll. 9-20; p. 6, ll. 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ueda to have the second winding angle have a smaller angle than the first winding angle as taught by Baeumer for the purpose of advantageously reducing the total amount of material while sufficiently reinforcing the vessel as taught by Baeumer (p. 3, ll. 9-20; p. 6, ll. 7-9).
Regarding claim 23, Ueda does not disclose each of the first and the second edge hoop layers comprises: a first winding layer wound around the outer circumferential surface of the cylinder part, the first winding layer having the thickness of the each of the first and the second edge hoop layers; and a second winding layer wound around the outer circumferential surface of the cylinder HYU-o6o1USoi-BKPage 6 of 9part, the second winding layer having the thickness of the each of the first and the second edge hoop layers.
Baeumer teaches a pressure vessel having a layer formed from wound fiber (Abstract). Baeumer teaches a winding machine having a band of filaments to be wrapped on the pressure vessel simultaneously (Fig. 9; p. 7, ll. 27-28). The band of filaments includes a first winding layer and a second winding layer (see annotated Fig. 9 above) that are spaced apart and alternate in the longitudinal direction as the pressure vessel is wrapped (see Figs. 3A, 9). Baeumer teaches that the first winding layer and the second winding layer have the same thickness (see annotated Fig. 9). Baeumer further teaches this method permits the different angled winding arrangement while using simple components and a simple process (p. 7, ll. 17-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure vessel of Ueda to have the first and second edge hoop layers comprise a first winding layer having a thickness of each of the first and second edge hoop layers and a second winding layer wound around the outer circumferential surface of the cylinder part having a thickness of each of the first and second edge hoop layers as taught by Baeumer for the purpose of advantageously providing a simple manufacturing process for applying the reinforcing layer to the pressure vessel as recognized by Baeumer (Fig. 9; p. 7, ll. 17-22).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733   

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731